EXHIBIT 10.7

 

March 31, 2004

 

Via Express Mail Delivery and

Facsimile Transmission

 

Citigroup Alternative Investments Inc.

399 Park Avenue 7th Floor

New York, New York 10043

 

Attention:              James Zelter, Chief Investment Officer

 

Re:                               Modification to Investment Management
and Administrative Services Agreement

 

Ladies and Gentlemen:

 

Reference is made to the Investment Management and Administrative Services
Agreement dated as of August 6, 2002 (the “Agreement”) between Citigroup
Alternative Investments LLC (“CAI”) and Travelers Insurance Group Holdings Inc.
on behalf of itself and its subsidiaries (the “Client”).

 

As you know, it is contemplated that Client and a subsidiary of The St. Paul
Companies (together with its subsidiaries “St. Paul”) will merge in the second
quarter of 2004.  It is also contemplated that a portion of the assets currently
managed by CAI under the Agreement will continue to be managed by CAI following
the merger, and that a portion of the assets will be managed by St. Paul. Assets
of Client that will continue to be managed by CAI following the merger are set
forth on Attachment A annexed hereto. All other assets will be managed by St.
Paul.

 

Pursuant to Section 11 of the Agreement, the parties agreed that the term of the
Agreement would be for the period commencing April 1, 2002 and ending March 31,
2004 (the “Initial Term”). Client is desirous of, and CAI is willing, upon the
terms and conditions provided below, and in consideration of good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, to
extend the Initial Term of the Agreement as provided below.

 

1.                                       Extension of Initial Term.

 

(a)                                  Notwithstanding anything to the contrary in
the Agreement, the parties agree to extend the Initial Term of the Agreement to
that date which is the earlier of: (1) June 30, 2004, or (2) the date on

 

--------------------------------------------------------------------------------


 

which Client and CAI enter into a new agreement which replaces and supersedes
the Agreement in its totality.

 

(b)                                 Client and CAI agree that effective as of
April l, 2004, all provisions of the Agreement relating to the provision of
administrative services will be superseded by the Administrative Services
Agreement, dated as of April 1, 2004, between Client and Trumbull Street
Investments, LLC (the “Administrative Services Agreement”). Client and CAI
further agree that any fees attributable to administrative services relating to
or associated with assets of Client managed by CAI under the Agreement
(“Administrative Fees”), shall be covered under the Administrative Services
Agreement. Therefore, any Administrative Fees otherwise payable by Client to CAI
under the terms of the Agreement shall be deducted from or backed out of any
compensation calculations made under the terms of such Agreement. Further, to
the extent that management fees relating to the Single Manager Funds (as set
forth on Attachment A annexed hereto) are currently deducted directly by the
funds in which Client is invested and not paid by Client to CAI, such fee
payment mechanism shall continue with respect to assets managed by CAI pursuant
to this Agreement and no additional fees pertaining to such Single Manager Funds
shall be charged under the Administrative Services Agreement. In addition,
pending agreement, for those investment management services that will continue
following the Closing, this modification shall govern the provision of such
services.

 

2.             Unmodified Terms.

 

Except as otherwise provided in this letter agreement to the contrary, all other
terms and conditions contained in the Agreement shall remain in full force and
effect.

 

3.             Successors and Assigns.

 

This letter agreement shall inure to the benefit of and be binding upon the
successors to the parties hereto.

 

4.             Representations.

 

The Client and CAI represent and warrant to each other that:

 

(a)          it has full power and authority to execute, deliver and perform
this letter agreement; and

 

--------------------------------------------------------------------------------


 

(b)         this letter agreement has been duly authorized, executed and
delivered and constitutes its legal, valid and binding obligation enforceable
against it in accordance with its terms except that enforceability may be
subject to bankruptcy, insolvency, reorganization or other similar laws relating
to creditors rights and general principles of equity.

 

5.             Miscellaneous.

 

This letter agreement may be executed in any number of counterparts, all of
which together shall constitute a single instrument.

 

If the foregoing reflects your understanding, please execute the enclosed copy
of this letter agreement.

 

Very truly yours,

 

TRAVELERS INSURANCE GROUP

HOLDINGS INC.

 

 

By:

/s/ Jay S. Benet

 

Name: Jay S. Benet

Title: Chief Financial Officer

 

 

Accepted and Agreed to

This 31st day of March, 2004.

 

 

CITIGROUP ALTERNATIVE INVESTMENTS LLC

 

 

By:

/s/ James Zelter

 

Name: James Zelter

Title: Chief Investment Officer

 

--------------------------------------------------------------------------------